DETAILED ACTION
Response to Amendment
Applicant's election with traverse of Invention I and species A.2 in the reply filed on 06/29/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  
With respect to non-elected inventions II and III, this is not found persuasive because as noted in the OA dated 06/20/22:
Inventions I and II:  In the instant case, subcombination I has separate utility such as sensing at least two types of biometric information of a user and generating raw images therefrom; and generating a matching template including biometric features based on the raw images,
In the instant case, subcombination II has separate utility such as requesting a payment amount based on sale-related information, and approving a payment by comparing the sale-related information and the payment amount with payment class information.
See MPEP § 806.05(d).
Inventions I and III:  In the instant case, subcombination I has separate utility such as sensing at least two types of biometric information of a user and to generate raw images therefrom; generating a matching template including biometric features based on the raw images, and outputting, to a payment terminal, payment class information and payment means information set adaptively for the user index.
In the instant case, subcombination III has separate utility such as generating a matching template including feature points based on the raw image, 32Atty. Dkt. No. 2677-000608-US selecting a user index of a verification template corresponding to the matching template among a plurality of stored verification templates, and outputting, to a payment terminal, payment information based on the user index such that the payment information output to the payment terminal based on a first user index is different from the payment information output to the payment terminal based on a second user index.
See MPEP § 806.05(d).
Inventions II and III:  In the instant case, subcombination II has separate utility such as requesting a payment amount based on sale-related information, and to approve a payment by comparing the sale-related information and the payment amount with payment class information; generating a matching template based on biometric information of a user, and outputting, to the payment terminal, the payment class information and payment means information set adaptively for the user index.
In the instant case, subcombination III has separate utility such as sensing biometric information of a user and generating a raw image therefrom; generating a matching template including feature points based on the raw image, 32Atty. Dkt. No. 2677-000608-US selecting a user index of a verification template corresponding to the matching template among a plurality of stored verification templates, and outputting, to a payment terminal, payment information based on the user index such that the payment information output to the payment terminal based on a first user index is different from the payment information output to the payment terminal based on a second user index.
See MPEP § 806.05(d).
Also, there is a serious search and/or examination burden if restriction were not required because at least following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The requirement is still deemed proper and is therefore made FINAL.
With respect to the non-elected species A.1, the election requirement has been withdrawn as noted below.
Allowable Subject Matter
Claims 1 - 10, 12 - 18 and 24 - 26 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 06/20/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7, 10 and 12 - 18, directed to non-elected species A.1 and non-elected invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Teich, Reg. No. 70,888 on Wednesday, July 13, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 10, 12, 14, 17 and 18.  Please cancel claims 11, 19 and 20.  Please add new claims 24, 25 and 26.
10.	(Currently Amended) A smart payment system comprising:
a payment terminal configured to request a payment amount based on sale-related information, and to approve a payment by comparing the sale-related information and the payment amount with payment class information; and
a biometric authentication smart card , 
a biometric authentication sensor configured to sense at least two types of biometric information of a user and to generate raw images therefrom, and  
processing circuitry configured to,
generate a matching template including biometric features based on the raw images, 
select a user index from among a plurality of user indices based on the matching template, and 
output, to the payment terminal, the payment class information and payment means information set adaptively for the user index, wherein the payment means information corresponds to the request.

11.	(Cancelled) 

12.	(Currently Amended) The smart payment system of claim [[11]] 10, wherein the payment class information is customizable for each of the plurality of user indices and includes an indication of a credit limit amount, a usage place range, and a usage time range.

14.	(Currently Amended) The smart payment system of claim [[11]] 10, wherein the biometric authentication smart card further comprises:
at least one memory configured to store verification templates for each of a plurality of users, wherein
the processing circuitry is configured to compare the matching template with at least one of the verification templates to generate a comparison result, and to select the user index from among the plurality of user indices based on the comparison result.

17.	(Currently Amended) The smart payment system of claim 16, wherein the payment terminal is configured to transmit a payment approval request to the payment server, when the payment online/offline information is set to an online mode.

18.	(Currently Amended) The smart payment system of claim 16, wherein the payment terminal is configured to autonomously determine whether to approve the payment according to whether the payment terminal is included in the AUC, if the payment online/offline information is set to an offline mode.

19.	(Cancelled)

20.	(Cancelled)

24.	(New) The biometric authentication smart card of claim 4, wherein the processing circuitry is configured to output, to the payment terminal, payment information based on the user index such that the payment information output to the payment terminal based on a first user index is different from the payment information output to the payment terminal based on a second user index. 

25. 	(New) The biometric authentication smart card of claim 5, wherein the payment information further includes a floor limit and the payment means information. 

26. 	(New) A method implemented by a biometric authentication smart card, the biometric authentication smart card including a biometric authentication sensor and processing circuitry, the method comprising:
sensing, by the biometric authentication smart card via the biometric authentication sensor, at least two types of biometric information of a user;
generating, by the biometric authentication smart card via the biometric authentication sensor, raw images based on the at least two types of biometric information of the user;  
generating, by the biometric authentication smart card via the processing circuitry, a matching template including biometric features based on the raw images; 
selecting, by the biometric authentication smart card via the processing circuitry, a user index from among a plurality of user indices based on the matching template; and 
outputting, by the biometric authentication smart card via the processing circuitry, payment class information and payment means information to a payment terminal such that the payment class information and payment means information is set adaptively for the user index. 
Reasons for Allowance
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because of improvements with smart card technology that provide security and prevention of unauthorized users through use of biometric technology while also distinguishing usages by multiple users in a user adaptive manner.  This is accomplished, at least in part, by the “biometric authentication sensor” included within the “biometric authentication smart card” that senses “at least two types of biometric information”; and because the “payment class information and payment means information” output to the payment terminal is “set adaptively for the user index”.  See also, para. [0004] [0005] [0006] [0007] [0008] of applicant’s specification as filed 02/24/21.
The closest prior art of record includes the following:  
Simon, US Pub. No. 2005/0212657, is relevant because it discloses a self-authenticating card that includes a programmable chip and biometric sensor.  Simon describes comparison of actual biometric data from a card bearer with stored biometric data.  Simon also describes how the biometric data can be for more than one biometric feature.  Simon describes a card reader to which data may be transmitted when there is match between the actual biometric data and the stored biometric data.  Although Simon is similar to the claimed invention in some respects, there are clear distinctions such as, “select a user index from among a plurality of user indices based on the matching template, and output, to a payment terminal, payment class information and payment means information set adaptively for the user index.”
Hendrick, US Pub. No. 2017/0289127, discloses a smart card, such as an EMV card, that connects wirelessly or by contact to a reader (or other device) to which information/ data may flow when connected.  Hendrick suggests that multi-factor authentication can be used, for example, through matching/ comparing images captured with a camera in/on the card and fingerprints captured with a fingerprint scanner in/on the card with stored data.  When there is a match, Hendrick discloses making information such as the PAN or CVV available. Although Hendrick is similar to the claimed invention in some respects, there are clear distinctions such as “select a user index from among a plurality of user indices based on the matching template, and output, to a payment terminal, payment class information and payment means information set adaptively for the user index.”  Although the PAN and CVV may arguably qualify as “payment means information”, there is still no output of “payment class information” also and the output is not “set adaptively for the user index”.
Kazutaka, Int’l Pub. No. JP2001202494, is relevant because it describes an IC card with living body authentication.  The card may be also be used by a person that is not an owner, but has a relationship to the owner.  Kazutaka is similar to the claimed invention in some respects such as there is biometric information (i.e., “fingerprints”) for multiple users (i.e., “owner”; “co-owner”) associated with the specific card (i.e., “IC card”).  Although Kazutaka and the claimed invention are similar in some respects, there are clear distinctions.  For example, Kazutaka does not “sense at least two types of biometric information of a user”; and there is no suggestion that who the particular user is governs the data output to another device (i.e., “output, to a payment terminal, payment class information and payment means information set adaptively for the user index”).
With respect to the non-patent literature reference listed below:
“Smart Card in Electronic Commerce,” by N T Trask and M V Meyerstein.  BT Techno J.  Pgs. 57 - 66.  Vol. 17.  No. 3.  July, 1999.  (hereinafter Trask)
“Extending EMV Payment Smart Cards with Biometric On-Card Verification,” by Olaf Henniger and Dimitar Nikolov.  IFIP Working Conference on Policies and Research in Identity Management.  Pgs.  121 - 130.  April,  2013.  (hereinafter Henniger) 
	Trask is relevant to the claimed invention because it discusses smart card technology particularly with respect to the components of smart cards (e.g., processor and memory); and applications of smart cards (e.g., biometric authentication for secure access and financial transactions).  Trask does not address all of the particular attributes of the claimed invention however, such as “select a user index from among a plurality of user indices based on the matching template, and output, to a payment terminal, payment class information and payment means information set adaptively for the user index.”
Henniger is relevant to the claimed invention because it discusses smart card technology (e.g., IC cards based on EMV specifications and having biometric on-card verification).  Henninger also discusses the use of smart cards in EMV transactions where both the smart card and a POS terminal conform to EMV specifications and how transaction information may be exchanged between the terminal and the card.  Henniger does not address all of the particular attributes of the claimed invention however, such as “select a user index from among a plurality of user indices based on the matching template, and output, to a payment terminal, payment class information and payment means information set adaptively for the user index.”
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 10, 12 - 18 and 24 - 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697